EXECUTION

 

Exhibit 10.1

 

Management Agreement

 

THIS MANAGEMENT AGREEMENT ("Agreement"), effective as of June 1, 2016 (the
"Effective Date"), is made by and among LipimetiX Development, Inc., a Delaware
corporation (the "Company"), Benu BioPharma, Inc., a Massachusetts corporation
(the "Management Company"), and Dennis I. Goldberg, Ph.D., Phillip M. Friden,
Ph.D, and Eric M. Morrel, Ph.D., all affiliates of the Management Company
(collectively, the "Principals").

 

RECITALS:

 

WHEREAS, the Company desires to retain the Management Company to provide certain
services for the Company as provided herein;

 

WHEREAS, the Management Company desires to provide such services to the Company
as provided herein; and

 

WHEREAS, as inducement to the Company to enter into this Agreement, the
Principals have agreed to be bound by the terms of certain restrictive covenant,
confidentiality and intellectual property ownership provisions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


AGREEMENT:

 

1.Engagement. The Company hereby engages the Management Company to provide the
services set forth in Section 2 hereof to the Company, and the Management
Company hereby accepts such engagement, on the terms and conditions set forth in
this Agreement.    

2.Services. The Management Company agrees to provide all management and
operational personnel to perform the day-to-day management of the Company,
including business development, research and development, regulatory affairs,
product development, technical operations, assisting the Company's Board of
Directors (“Board”) in intellectual property strategy and management, and
developing and managing clinical trials undertaken by the Company from time to
time relating to or involving the research, development, manufacturing,
distribution, licensing or sale of technology, products or services relating to
the development of Apo E mimetics for the treatment of hypercholesterolemia and
other diseases (collectively, the "Management Services"); provided, that the
Management Services shall not include those accounting and finance services to
be performed by Capstone Therapeutics Corp. (“Capstone”) pursuant to the
Accounting Services Agreement between the Company and Capstone. During the Term
of this Agreement, the Management Company will diligently and faithfully
perform, to the best of its ability, the duties and activities assigned to it by
the Company pursuant to this Agreement. The Management Company shall cause the
Principals to devote their full business time and effort, as needed, to the
performance of this Agreement in the roles specified on Exhibit A attached
hereto. The Management Company and the Principals shall report to the Board of
the Company and shall render the Management Services in a manner that is
consistent with the operating budgets for the Company approved from time to time
by the Board. All Management Services rendered by the Management Company
hereunder shall be rendered by or under the direction of Dennis I. Goldberg,
Ph.D.    

 

 

   

3.Term; Subsequent Agreement.    

a.Term. Subject to earlier termination pursuant to Section 5 hereof, the term of
the Management Company’s engagement hereunder shall commence on the Effective
Date and shall continue until the completion and public presentation of the
final, statistically validated results of a AEM 28-14 Phase 1b/2a clinical
trial, as outlined in the budget and development program approved by the Board
(the "Term").    

b.Subsequent Agreement. If, after expiration of the Term, the Company wishes the
Management Company to continue to provide any or all of the services
contemplated in this Agreement, the Company and the Management Company shall
negotiate in good faith a new agreement regarding the duration of and
compensation for the services that the Company wishes the Management Company to
provide.      4.Compensation.    

a.Management Fee. In consideration of the Management Services, the Management
Company shall be paid a management fee during the Term at the rates listed on
Exhibit B hereto, payable monthly in advance (the "Management Fee"), beginning
with the payment for the month of June 2016 and ending with the payment for the
month of December 2018 (31 months). However, Management Fees will only be due
and payable to the extent funding is available, as unanimously approved by the
members of the Board, and as reflected in the approved operating budget in
effect at that time.    

b.Reimbursement for Expenses. The Management Company shall be reimbursed for
out-of-pocket travel expenses and meeting registration costs and for other
out-of-pocket expenses approved in advance by the Company’s Joint Development
Committee and consistent with the approved development budget. All such expenses
shall be documented and submitted in accordance with the reimbursement policies
of the Company in effect from time to time.      5.Termination.    

a.Termination by Company. The Company may terminate this Agreement immediately
upon written notice for any of the following reasons:    

2

 

   

i.the Management Company refuses or fails to perform the Management Services in
accordance with this Agreement, or otherwise violates or fails to perform any
term, covenant or provision of this Agreement; or    

ii.a breach of Sections 6, 7, or 8 of this Agreement by any of the Principals;
or    

iii.the Management Company shall voluntarily or involuntarily be dissolved;
apply for or consent to the appointment of a receiver, trustee or liquidator of
all or a substantial part of its assets; file a voluntary petition in bankruptcy
or otherwise voluntarily avail itself of any federal or state laws for the
relief of debtors; admit in writing its inability to pay its debts as they
become due; make a general assignment for the benefit of creditors; file a
petition or an answer seeking reorganization or arrangement with creditors or to
take advantage of any insolvency law or file an answer admitting the material
allegations of any petition filed against it in any bankruptcy, reorganization
or insolvency proceeding; suffer the filing of an involuntary petition in
bankruptcy or similar proceeding under state law which is not dismissed within
ninety (90) days of such filing; if an order, judgment or decree shall be
entered by any court of competent jurisdiction on the application of any one or
more creditors of such defaulting party adjudicating it a bankrupt or insolvent
or approving a petition seeking reorganization or appointing a receiver, trustee
or liquidator of all or a substantial part of its assets, and such order,
judgment or decree shall become final; or

 

iv.The Company makes a decision to cease development activities.    

v.The Company sub-licenses, or assigns/conveys or otherwise transfers its AEM 28
and analogs intellectual property, including its License with UABRF, and
associated development rights, to a pharmaceutical company.    

b.Termination upon Change of Control. This agreement shall terminate immediately
upon a Change of Control of the Company. As used herein, a "Change of Control"
shall mean a change in the power to direct or cause the direction of the
management and policies of the Company, which change arises from (i) any
"person" (including a "person" as defined by Section 13(d)(3) and 14(d) of the
Exchange Act) becoming the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding equity securities or (ii) more than fifty percent
(50%) of the assets of the Company being disposed of by the Company pursuant to
a partial or complete liquidation of the Company, a sale of assets (including
securities of a subsidiary or subsidiaries) of the Company or otherwise;
provided, however that no Change of Control shall be deemed to occur by reason
of the acquisition of additional securities of the Company by any current holder
of the Company’s securities or any affiliate thereof.    

3

 

   

c.Severance. In the event of a termination of this Agreement upon a Change of
Control or pursuant to Section 5(a)(iv) above, the Company shall provide the
Management Company with either: (i) an offer for a Management Agreement by the
Company on terms and conditions reasonably equivalent to this Agreement (a
"Management Offer") or (ii) a severance payment equal to three (3) months of
Management Fees, or, if the Company shall experience the Change of Control
within one (1) year of the Effective Date of this Agreement, a severance payment
equal to six (6) months of Management Fees (the "Severance Payment"). The
Company shall pay the entire balance of the Severance Payment owed to the
Management Company in cash within 30 days after the effective date of the Change
of Control. If the Management Company receives and fails to accept a Management
Offer from the Company provided in accordance with the terms of this Section
5(c), it shall not be entitled to receive the Severance Payment or any other
payment or benefit of any kind from the Company.      6.Non-Disclosure and
Non-Competition.    

a.Non-Disclosure. The Management Company and the Principals acknowledge that, in
the course of performing services for the Company, they may obtain knowledge of
the Company’s business plans, products, research, results, processes, software,
know-how, trade secrets, formulas, methods, models, prototypes, discoveries,
inventions, materials, improvements, disclosures, customer, contractor and
supplier lists, names and positions of employees and/or other proprietary or
confidential information or any copies or modifications or derivative works
thereof or other works based thereon (collectively, the "Confidential
Information"). The Management Company and the Principals shall maintain the
confidentiality of the Confidential Information and shall not publish, disclose
or divulge any Confidential Information to any other person, or use any
Confidential Information for the benefit of the Management Company or any third
party, to the detriment of the Company or for any purpose other than in
connection with the performance of the Management Services, whether or not such
Confidential Information is or was discovered or developed by the Management
Company or any of its agents or employees. The Management Company and the
Principals shall not divulge, publish or use any proprietary or confidential
information of any third parties that the Company maintains, or is obligated to
maintain, in confidence.    

b.Employee Non-Disclosure Agreements. The Management Company shall take all
actions necessary to ensure that each of its affiliates, employees and agents
who may perform services for or on behalf of the Company or may have any access
to the Company’s Confidential Information sign a Non-Disclosure and Invention
Assignment Agreement in a form acceptable to the Company containing agreements
and undertakings substantially identical to those set forth in Sections 6(a) and
7 hereof.    

4

 

   

c.Non-Competition. The Management Company and the Principals agree that during
the Term of the Management Company’s engagement by the Company hereunder and for
a period of one (1) year from and after the termination of this Agreement, that
neither they nor any corporation or other entity in which the Management Company
or the Principals may be interested as a member, partner, trustee, director,
officer, employee, agent, shareholder or other equity participant, lender of
money or guarantor, or for which the Management Company or the Principals
perform services in any capacity (including as a consultant or independent
contractor) shall, at any time: (i) be engaged, directly or indirectly, in any
Competitive Business (as herein defined) or (ii) solicit, hire, contract for
services or otherwise employ, directly or indirectly, any of the employees of
the Company; provided, however, that nothing herein contained shall be deemed to
prevent the Management Company or the Principals from investing in or acquiring,
collectively, one percent (1%) or less of any class of securities of any company
if such class of securities is listed on a national securities exchange. For
purposes of this Section 6(c) the term "Competitive Business" shall mean a
business that engages in any respect in the research, development,
manufacturing, distribution, licensing or sale of technology, products or
services relating to Apoliprotein E mimetics for the treatment of
hypercholesterolemia and other diseases, and/or any other product that the
Company develops or is in the process of developing during the Term of this
Agreement.    

7.Inventions, Discoveries and Ownership.    

a.Disclosure. The Management Company and the Principals shall promptly and fully
disclose to the Company, with all necessary detail, all developments, know-how,
discoveries, (whether registered or unregistered, copyrightable, patentable or
otherwise and including any applications for copyright registration or patent
rights) made, received, conceived, acquired or written by the Management Company
(whether or not at the request or upon the suggestion of the Company), solely or
jointly with others, during the Term hereof that (i) specifically relate to
Apoliprotein E mimetics for the treatment of hypercholesterolemia and other
diseases and/or any other technology with respect to which the Management
Company renders research and development services or oversight to the Company,
or (ii) are otherwise made through the use of the Company’s time, facilities or
materials (collectively, the "Inventions.")    

b.Assignment and Transfer. The Management Company and the Principals shall
assign and transfer to the Company all of the Management Company’s and each
Principal's rights, title and interest in and to each of the Inventions, and the
Management Company and the Principals shall further deliver to the Company any
and all drawings, notes, specifications and data relating to each of the
Inventions, and to sign, acknowledge and deliver all such further papers,
including applications for and assignments of copyrights and parents, and all
renewals thereof, as may be necessary to obtain copyrights and patents for any
and all of the Inventions in any and all countries and to vest title thereto in
the Company and its successors and assigns and to otherwise protect the
Company’s right, title and interests therein.    

5

 

   

c.Ownership. The Company shall own all right, title and interest in all
Confidential Information, Inventions and Company Documentation (as defined in
Section 8(a)) and all other intellectual property, or tangible property or
equipment, developed or purchased by or on behalf of the Company (collectively,
the "Company Property"). Nothing in this Agreement or in the course of the
performance of the Management Services hereunder, including, but not limited to
the delivery or maintenance of such Company Property at premises owned or
controlled by the Management Company or any third party, shall be construed to
grant any right, title or interest in any Company Property unless expressly
granted in writing by the Company. The Management Company shall clearly label or
otherwise designate all Company Property as such, and, upon request by the
Company, shall permit the Company to enter onto any premises owned or controlled
by the Management Company and to access or remove any Company Property present
thereon. Management Company shall maintain all Company Property in accordance
with at least the same level of care and security as the Management Company
applies to its own property.

d.Records. The Management Company agrees that, in connection with any research,
development or other services performed for the Company, it will maintain
careful, adequate and contemporaneous written records of all Inventions, which
records shall be the property of the Company and shall be returned to the
Company promptly upon any termination of this Agreement.      8.Company
Documentation.    

a.Company Documentation. The Management Company and the Principals shall hold in
a fiduciary capacity for the benefit of the Company all documentation, programs,
data, records, research materials, drawings, manuals, disks, reports, sketches,
blueprints, letters, notes, notebooks and all other writings, electronic data,
graphics and tangible information and materials of a secret, confidential or
proprietary information nature relating to the Company or the Company’s business
(the "Company Documentation") that are, at any time, in the possession or under
the control of the Management Company or any of its agents or employees.    

9.Injunctive Relief. The Management Company and the Principals acknowledge that
their compliance with the agreements in Sections 6, 7, and 8 hereof is necessary
to protect the good will and other proprietary interests of the Company and that
they have been and will be entrusted with highly confidential information
regarding the Company and its technology and are conversant with the Company’s
affairs, its trade secrets and other proprietary information. The Management
Company and the Principals acknowledge that a breach of their agreements in
Sections 6, 7, and 8 hereof will result in irreparable and continuing damage to
the Company for which there will be no adequate remedy at law; and the
Management Company and the Principals agree that, in the event of any breach of
the aforesaid agreements, the Company and its successors and assigns shall be
entitled to injunctive relief, to recover all costs and attorneys fees and to
such other and further relief as may be proper.    

6

 

   

10.Compliance with the Laws. The Management Company shall at all times in
performance of the Management Services and any other obligations of the
Management Company in connection with this Agreement comply with all applicable
federal, state or local laws, rules, regulations and orders of any court,
tribunal or administrative agency having jurisdiction over the Management
Company, the Company or the Management Services (collectively, the "Laws"). The
Management Company shall, in connection with the Management Services, make all
commercially reasonable efforts to remain aware of all existing Laws and any new
developments under the Laws, and the requirements for compliance with such Laws,
that are applicable to the Management Company, the Company or the Management
Services.     11.Representations and Warranties.    

a.Representations of the Company. As an inducement to the Management Company to
enter into this Agreement, the Company represents and warrants to the Management
Company as follows:    

i.The Company is a corporation duly organized and validly existing under the
laws of the State of Delaware and has all requisite power to enter into this
Agreement.    

ii.Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated herein or therein nor compliance by the Company
with any of the provisions hereof or thereof will (A) violate any order, writ,
injunction, decree, law statute, rule or regulation applicable to it or (B)
require the consent, approval, permission or other authorization of or
qualification or filing without notice to, any court, arbitrator or other
tribunal or any governmental, administrative, regulatory or self-regulatory
agency or any other third party.    

iii.This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding agreement of the Company enforceable in
accordance with its terms.    

b.Representations of the Management Company. As an inducement to the Company to
enter into this Agreement, the Management Company hereby represents and warrants
to the Company as follows:    

i.The Management Company is an S corporation duly organized, validly existing
and in good standing under the laws of the State of Massachusetts, and the
Management Company has all requisite power and authority to enter into this
Agreement.    

7

 

   

ii.Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated herein nor compliance by the Management Company
with any of the provisions hereof will: (a) violate any order, writ injunction,
decree, law, statute, rule or regulation applicable in any respect to the
Management Company or with respect to the services to be rendered by the
Management Company hereunder or the assignment of the Inventions contemplated
hereby or (b) require the consent, approval, permission or other authorization
of, or qualification or filing with or notice to, any court, arbitrator or other
tribunal or any governmental, administrative, regulatory or self-regulatory
agency or any other third party.    

iii.This Agreement has been duly executed and delivered by the Management
Company and constitutes a legal, valid and binding agreement of the Management
Company enforceable in accordance with its terms.    

iv.The Management Company is not a party to or otherwise subject to any
agreements or restrictions that would prohibit the Management Company from
entering into this Agreement and carrying out the transactions contemplated by
this Agreement in accordance with the terms hereof, and this Agreement and the
transactions contemplated hereby will not infringe or conflict with, and are not
inconsistent with, the rights of any other person or entity.    

c.Representations of the Principals. As an inducement to the Company to enter
into this Agreement, each Principal hereby represents and warrants to the
Company as follows:    

i.Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated herein nor compliance by the Principal with any of
the provisions hereof will: (a) violate any order, writ injunction, decree, law,
statute, rule or regulation applicable in any respect to such Principal or with
respect to the services to be rendered by such Principal hereunder or the
assignment of the Inventions contemplated hereby or (b) require the consent,
approval, permission or other authorization of, or qualification or filing with
or notice to, any court, arbitrator or other tribunal or any governmental,
administrative, regulatory or self-regulatory agency or any other third party.
   

ii.Such Principal is not a party to or otherwise subject to any agreements or
restrictions that would prohibit such Principal from entering into this
Agreement and carrying out the transactions contemplated by this Agreement in
accordance with the terms hereof, and this Agreement and the transactions
contemplated hereby will not infringe or conflict with, and are not inconsistent
with, the rights of any other person or entity.    

8

 

   

12.Insurance. The Management Company shall at all times maintain insurance
policies in the name of the Management Company, in such amounts and having such
terms as are reasonably required by the Company.    

13.Survival of Representations, Warranties and Covenants. The provisions of
Sections 6, 7, 8, 9, 10, and 11 hereof shall survive the termination of this
Agreement.    

14.Independent Contractor. The parties intend that the Management Company shall
render services hereunder as an independent contractor, and nothing herein shall
be construed to be inconsistent with this relationship or status. The Management
Company shall not be entitled to any benefits paid by the Company to its
employees. The Management Company shall be solely responsible for any tax
consequences applicable to the Management Company by reason of this Agreement
and the relationship established hereunder, and the Company shall not be
responsible for the payment of any federal, state or local taxes or
contributions imposed under any employment insurance, social security, income
tax or other tax law or regulation with respect to the Management Company’s
performance of services hereunder. The Management Company shall promptly pay its
employees all amounts owed to such employees. The Management Company shall
comply with all applicable state, federal and local laws, including laws and
regulations covering wages and payroll withholding.    

15.Amendments. Any amendments to this Agreement shall be made in writing and
signed by all parties hereto.    

16.Enforceability; Remedies. If any provision of this Agreement shall be invalid
or unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be. The Management Company
shall reimburse the Company reasonable attorney's fees incurred by the Company
in connection with the collection or attempt to collect, any damages arising
from the Management Company's failure to fulfill any provisions or
responsibility provided herein. The remedies set forth in this Agreement shall
be cumulative and no one shall be construed as exclusive of any other or of any
remedy provided by law, and failure of any party to exercise any remedy at any
time shall not operate as a waiver of the right of such party to exercise any
remedy for the same or subsequent default at any time thereafter.    

17.Governing Law, Venue and Jurisdiction. This Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Massachusetts
without giving effect to principles of conflicts of laws thereunder.    

9

 

    18.Assignment.    

a.By the Company. The rights and obligations of the Company under this Agreement
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of the Company.    

b.By the Management Company. This Agreement and the obligations created
hereunder may not be assigned by the Management Company, and any such purported
assignment shall be null and void ab initio.    

19.Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written
instrument delivered in person or duly sent by certified mail, postage prepaid,
by an overnight delivery service, charges prepaid, or by confirmed telecopy, in
each case addressed to such party at the address set forth below or such other
address as may hereafter be designated in writing by the addressee to the
addressor:    

 

  If to the Company: LipimetiX Development, Inc.     5 Commonwealth Road    
Natick, MA 01770     Attention: Dennis I. Goldberg, Ph.D.     Facsimile:
978-443-2364         with a copy to: Capstone Therapeutics Corp.     1275 West
Washington Street,     Tempe, Arizona 85281     Attention: John M. Holliman,
III,     Executive Chairman     Facsimile: 602-682-7018         If to the
Management Company: Benu BioPharma, Inc     c/o Dr. Dennis I. Goldberg,
President     50 Lands End Lane     Sudbury, MA 01776     Facsimile: (978)
443-2364



 







Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.

 

20.Waivers. No claim or right arising out of a breach or default under this
Agreement shall be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or its duly authorized agent. A waiver by
any party hereto of a breach or default by the other party hereto of any
provision of this Agreement shall not be deemed a waiver of future compliance
therewith, and such provisions shall remain in full force and effect.

 

 

[Signature Page Follows.]

 

10

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective as of the Effective Date.

 



    "COMPANY"           LipimetiX Development, Inc.           By:  /s/ John M.
Holliman, III     Name: John M. Holliman, III     Title: Chairman              
  "MANAGEMENT COMPANY"           Benu BioPharma, Inc.           By: /s/ Dennis
I. Goldberg     Name: Dennis I. Goldberg, Ph.D.     Title: President

 



 

The following parties are executing this Agreement with respect to, and intend
to be bound by, Sections 6 (Non-Disclosure and Non-Competition), 7 (Inventions,
Discoveries and Ownership), 8 (Company Documentation), 9 (Injunctive Relief) and
11 (Representations and Warranties) only.

 

 

    /s/ Dennis I. Goldberg     Dennis I. Goldberg, Ph.D.                 /s/
Phillip M. Friden     Phillip M. Friden, Ph.D.                 /s/ Eric M.
Morrel     Eric M. Morrel, Ph.D.      





 









 



Signature Page - Management Agreement

 



 

 

 



EXHIBIT A

 

MANAGEMENT SERVICES

 

The following representatives of the Management Company shall be appointed and
shall serve in the designated roles and perform all duties associated with these
roles, as described below.

 

Dennis I. Goldberg, Ph.D. – President

 

Phillip M. Friden, Ph.D. – Vice President, Product Development

 

Eric M. Morrel, Ph.D. – Vice President, Clinical Research

 

 

 

 

 



A-1

 

 

EXHIBIT B

 

MANAGEMENT FEE PAYMENT SCHEDULE

 

 

              $80,000 per month                                                
                                               

 

 

 

 

 

 

B-1

 



